                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


    FOODONICS INTERNATIONAL, INC.,)
    a Florida corporation,
                                                 )
              Plaintiff,
                                                 )
     v.                                                 Case No. 3:17-cv-1054-J-32-TJC
                                                 )
    DINA KLEMPF SROCHI, as Trustee
    of the LAURA JEAN KLEMPF                     )
    REVOCABLE TRUST, a Georgia trust,
                                                 )
              Defendant.
                                                 )

     DINA KLEMPF SROCHI, as Trustee              )
     of the LAURA JEAN KLEMPF
     REVOCABLE TRUST, a Florida trust,           )
     and DENNIS L. BLACKBURN, as
     Assistant Trustee of the JEAN KLEMPF        )
     TRUST,
                                                 )
              Counterclaim Plaintiffs,
                                                 )
     v.
                                      )
     FOODONICS INTERNATIONAL, INC.,
     a Florida corporation, and KEVIN )
     JACQUES KLEMPF,
                                      )
             Counterclaim Defendants.

                     MOTION TO APPEAR PRO HAC VICE,
                 CONSENT TO DESIGNATION, AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          In accordance with Local Rule 2.02 of the Rules Governing the Special Admission to

Practice of the United States District Court for the Middle District of Florida, the undersigned

respectfully moves for the admission pro hac vice of Mark A. Cunningham of the law firm Jones
Walker LLP, 201 St. Charles Avenue, New Orleans, Louisiana 70170 (504) 582-8536, for

purposes of appearance as co-counsel on behalf of Non-parties Cal-Maine Foods, Inc. and Dolph

Baker in the above-styled case only, and pursuant to Rule 2B of the CM/ECF Administrative

Procedures, to permit Mark A. Cunningham, Esquire, to receive electronic filings in this case, and

in support thereof states as follows:

       1.      Mark A. Cunningham is not admitted to practice in the Middle District of Florida

and is a member in good standing of the Louisiana State Bar (#24063) and the Eastern, Middle

and Western Districts of Louisiana, among others.

       2.      Edward R. Shohat, Esquire, of the law firm Jones Walker LLP, 201 South Biscayne

Boulevard, Suite 2600, Miami, Florida 33131 (305) 679-5700, is a member in good standing of

The Florida Bar and the United States District Court for the Middle District of Florida and is

authorized to file through the Court's electronic filing system. Edward R. Shohat consents to be

designated as a member of the Bar of this Court with whom the Court and opposing counsel may

readily communicate regarding the conduct of the case, upon whom filings shall be served, who

shall be required to electronically file and serve all documents and things that may be filed and

served electronically, and who shall be responsible for filing and serving documents in compliance

with the CM/ECF Administrative Procedures. See Section 2B of the CM/ECF Administrative

Procedures.

       3.      In accordance with the local rules of this Court, Mark A. Cunningham, has made

payment of this Court's $150.00 admission fee. A Special Admission Attorney Certification in

accordance with Rule 2.02 is attached hereto.




                                                2
       4.      Mark A. Cunningham, by and through designated counsel and pursuant to Section

2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to Mark A. Cunningham at mcunningham(&loneswalker.com.

       WHEREFORE, Edward R. Shohat, moves this Court to enter an Order for the admission

pro hac vice of Mark A. Cunningham, to appear before this Court on behalf Non-parties Cal-Maine

Foods, Inc. and Dolph Baker, for all purposes relating to the proceedings in the above-styled matter

and directing the Clerk to provide notice of electronic filings to Mark A. Cunningham, Esquire.

                                                      Respectfully submitted,


                                                     Edward R. Shohat
                                                     EDWARD R. SHOHAT
                                                     Jones Walker LLP
                                                     201 S. Biscayne Boulevard, Suite 2600
                                                     Miami, Florida 33131
                                                     Telephone: (305) 679-5700
                                                     Facsimile: (305) 679-5710
                                                     Florida Bar No. 152634
                                                     eshohat@joneswalker.com

                                                      Attorney for Non-parties
                                                      Cal-Maine Foods, Inc. and Dolph Baker

                                 CERTIFICATE OF SERVICE


       I hereby certify and declare under penalty of perjury that on June 26, 2019, I electronically

filed the foregoing document using the CM/ECF system which will send notification of such filing

to all counsel of record registered in the CM/ECF system.


                                                      Is! Edward R. Shohat
                                                      EDWARD R. SHOHAT, ESQUIRE




                                                 3
